In a proceeding pursuant to CPLR article 78 to review certain actions taken *912by the City of Poughkeepsie Planning Board, petitioners appeal from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered August 20, 1985, which, inter alia, (1) denied their motion for a preliminary injunction enjoining the respondents from issuing a demolition and building permit, and for a preliminary injunction enjoining respondent City of Poughkeepsie Planning Board from taking any further action as lead agency, and (2) granted respondents’ cross motion to dismiss the proceeding.
Judgment affirmed, with one bill of costs.
Upon a careful review of the record, we conclude that the Planning Board, as lead agency, reasonably exercised its discretion in issuing a declaration that the proposed construction would have no significant effect on the environment, thus obviating the need for an environmental impact statement (Southampton Assn, v Planning Bd., 109 AD2d 204, 206).
We have reviewed petitioners’ remaining contentions and find them to be without merit. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.